                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                      AT KNOXVILLE

 ROBERT HATFIELD,                                      )
                                                       )
        Plaintiff,                                     )
                                                       )
 v.                                                    )         No. 3:20-cv-152-JRG-HBG
                                                       )
 COVENANT MEDICAL GROUP, INC.,                         )
                                                       )
        Defendant.                                     )


                                 MEMORANDUM AND ORDER

        This case is before the undersigned pursuant to 28 U.S.C. § 636, the Rules of this Court,

 and Standing Order 13-02.

        This matter is before the Court on Defendant’s Motion to Amend Answer. [Doc. 15]

 Defendant seeks leave to file an Amended Answer which asserts an additional affirmative defense,

 that of after acquired evidence. Defendant states that Plaintiff will not be prejudiced because

 discovery is ongoing and the trial in this matter is scheduled for December 14, 2021, allowing time

 for Plaintiff to prepare in light of any amendments. Plaintiff has not filed a response to the motion,

 and the time for doing so has passed. E.D. Tenn. L.R. 7.1 Failure to respond to a motion may be

 deemed a waiver of any opposition to the relief sought. E.D. Tenn. L.R. 7.2

        For good cause shown, Defendant’s Motion [Doc. 15] is hereby GRANTED. Defendant

 shall file its Amended Answer within seven days of the entry of this Order.

         IT IS SO ORDERED.

                                               ENTER:


                                                United States Magistrate Judge




Case 3:20-cv-00152-JRG-HBG Document 20 Filed 11/17/20 Page 1 of 1 PageID #: 118
